DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-18 are pending wherein claims 1-18 have been preliminarily amended. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art does not disclose or adequately suggest a powder for additive fabrication comprising a nickel-chromium alloy wherein the powder comprises spherical particles having a size of 5 to 250 micrometers, and wherein the alloy comprises 24 to 33 weight percent chromium, 1.8 to 4.0 weight percent aluminum, 0.10 to 7.0 weight percent iron, 0.001 to 0.50 weight percent silicon, 0.005 to 2.0 weight percent manganese, 0.00 to 0.60 weight percent titanium, 0 to 0.05 weight percent magnesium and/or calcium, 0.005 to 0.12 weight percent carbon, 0.001 to 0.05 weight percent nitrogen, 0.00001 to 0.100 weight percent oxygen, 0.001 to 0.03 weight percent phosphorus, 0 to 0.01 weight percent sulfur, 0 to 2.0 weight percent molybdenum, 0 to 2.0 weight percent tungsten, the rest nickel and the usual process-related impurities, wherein the powder has total inclusions of 0.04% pore area for a pore size greater than 1 micrometer. The closest prior art to Hattendorf et al. (‘110) discloses deep drawn parts comprising a nickel-chromium alloy having 12 to 28 weight percent chromium, 1.8 to 3.0 weight percent aluminum, 1.0 to 15 weight percent iron, 0.01 to 0.50 weight percent silicon, 0.005 to 0.5 weight percent manganese, 0.01 to 0.20 weight percent yttrium, 0.02 to 0.60 weight percent .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frederick Dorchak on September 2, 2021

Claim 13 (Currently Amended): The powder according to claim 1, wherein the particles have a size of 5 – 150 μm

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796